Citation Nr: 0917999	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  08-23 027A	)	DATE
	)
	)


THE ISSUE

Whether a March 19, 1985 decision of the Board of Veterans' 
Appeals which denied the Veteran's claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) contained clear and unmistakable error.

[The issues of entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C. § 1318 and 
whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection of the cause of the Veteran's death under 38 
U.S.C. § 1310 are the subject of another decision under a 
different docket number.] 


REPRESENTATION

Moving party represented by:  Disabled American Veterans




APPEARANCE AT ORAL ARGUMENT

The moving party and her representative


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1941 to April 
1946.  He died in June 1990.  The moving party is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (the 
Board) based on an August 2008 motion filed by the moving 
party's representative which sought a revision of a March 
1985 Board decision on the basis of clear and unmistakable 
error (CUE).  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1400 et seq. (2008).

In August 2008, the moving party and her representative 
presented oral argument at a hearing held at the VA office in 
San Antonio, Texas before the undersigned Veterans Law Judge, 
a transcript of which has been associated with the claims 
folder.




FINDINGS OF FACT

1.  In a decision dated March 19, 1985, the Board denied the 
Veteran's claim of entitlement to TDIU.  

2.  The moving party has failed to show that the applicable 
statutory and regulatory provisions existing at the time of 
the March 1985 Board decision were incorrectly applied, such 
that they involved undebatable error that would have led to a 
materially different outcome.


CONCLUSION OF LAW

The Board's March 1985 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party, through her representative, contends that a 
March 1985 Board decision was clearly and unmistakably 
erroneous in denying the Veteran's claim of entitlement to 
TDIU.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  See  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
in part that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to [CUE] 
motions."  See Livesay, 15 Vet. App. at 179.  It was observed 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging such error is 
not pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person 
seeking a revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, 
the Board concludes that the moving party's CUE claim is not 
subject to the provisions of the VCAA.  

The moving party has been accorded sufficient opportunity to 
present her contentions.  She and her representative 
presented oral argument a hearing held at the VA office in 
San Antonio, Texas before the undersigned Veterans Law Judge.  

There is no indication that the moving party has further 
argument to present.  In January 2009, the Board wrote to the 
moving party's representative and afforded the representative 
another opportunity to present further argument.  The moving 
party's representative did not respond to that letter.



Pertinent law and regulations

Board CUE

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes such error, the prior Board decision shall be 
reversed or revised.  See 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §20.1400 (2008).  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b) (2008).

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non- 
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to 
refiling.  See 38 C.F.R. § 20.1404(b) (2008); see also 
Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 
2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2008); see 
also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell 
v. Principi, 3 Vet. App. 310 (1992).

Examples of situations that are not CUE include: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his claim; or (3) a disagreement as to how the 
facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d) 
(2008).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  See 38 C.F.R. § 
20.1403(e) (2008).

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, 
there must have been an error in the Board's adjudication of 
the appeal that, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
See 38 C.F.R. § 20.1403(b) and (c) (2008); see also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

Pertinent law and regulations in effect at the time of the 
1984 Board decision

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For 
purposes of a total rating based on individual 
unemployability, the following will be considered one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) disabilities from a 
common etiology or single accident; (3) disabilities 
affecting a single body system such as the respiratory 
system; (4) multiple injuries incurred in action; or (5) 
multiple injuries incurred as prisoner of war.  The existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages for the service-connected disability or 
disabilities are met and in the judgment of the rating 
agency, such service-connected disabilities render the 
veteran unemployable.  38 C.F.R. § 4.16(a) (1983). 

It is the established policy of the Veterans Administration 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b) (1983).

Factual background

A short statement of facts is in order.  As was noted above, 
only evidence which was of record at the time of the March 
1985 decision may be considered with respect to the present 
Board CUE claim.

The Veteran's service-connected disabilities at the time of 
the March 1985 decision were the following: paralysis of the 
left (minor) ulnar and median nerves, evaluated as 60 percent 
disabling; wounds of Muscle Group II of the left (minor) 
shoulder and axilla, evaluated as 30 percent disabling; 
limitation of motion of the left (minor) arm, evaluated as 20 
percent; wound to Muscle Group XI of the left (minor) leg, 
evaluated as zero percent disabling; and chronic bronchitis, 
evaluated as zero percent disabling.  A combined disability 
rating of 80 percent was in effect. 

In its March 1985 decision, the Board initially noted that 
the Veteran had completed five years of grade school, he had 
worked as a construction worker, and he had last worked in 
January 1983.  The Board determined that the Veteran's 
service-connected disabilities were not of sufficient 
severity as to preclude him from engaging in some form of 
substantially gainful employment consistent with his 
education and occupational experience.  In essence, the Board 
found that the Veteran's principal service-connected 
disabilities, involving the left arm and shoulder (his non-
dominant extremity), resulted in decreased sensation and 
little strength in the left hand; there was full strength and 
range of motion of the left shoulder.  The two other service-
connected disabilities, each rated noncompensably disabling, 
were in essence found to have a negligible impact on the 
Veteran's employability.

Analysis

In alleging CUE in the March 19, 1985 Board decision, 
representative for the moving party has in essence presented 
two arguments: (1) the Veteran was not employable based on 
his educational and employment history and the Board did not 
consider his individual factors (see the CUE motion, page 5); 
and (2) there was evidence of record at the time of the 
Board's decision that showed that he was unemployed (see 
transcript, page 9).  The moving party also presented oral 
testimony about the Veteran's employability at the time of 
the Board's decision.  See transcript, pages 9-14.  The Board 
will address each of these arguments in turn.

Turning first to the moving party's representative's argument 
that the Veteran was not employable based on his educational 
and employment history, the moving party's representative 
stated "the failure to reconcile the veteran's educational 
and employment history with the finding that he was 
employable is contrary to the plain meaning of the regulation 
and the Congressional intent in its creation."  See the CUE 
motion, page 5.  

There is, however, no question that the Board considered the 
Veteran's educational and employment history in determining 
whether he was unemployable due to service-connected 
disabilities.  See the Board's March 19, 1985 decision, page 
3.
Moreover, in its Findings of Facts, the Board stated:

1.  The appellant completed five years of grade 
school.

2.  He has work experience as a construction 
laborer and ranch foreman.

3.  He has not been gainfully employed since 1983.

* * *

5.  The service-connected disabilities are not of 
sufficient severity as to preclude the appellant 
from engaging in some form of substantially gainful 
employment consistent with his education and 
occupational experience.

See the March 19, 1985 Board decision, page 7 [emphasis 
added].

It is clear that the Board considered the Veteran's 
educational and employment history in its decision.  The 
moving party has advanced no specific, cogent argument to the 
contrary. 

The moving party's representative also noted evidence of 
record at the time of the Board's decision that showed that 
the Veteran was unemployed.  See the August 2008 hearing 
transcript, page 9.  As was noted above, the Board was 
cognizant of this fact.  Indeed, the Board stated that 
"[t]he fact that he is not working is not determinative of 
this issue".   

To the extent the moving party's representative is asserting 
that a VA progress note and the Veteran's May 1984 hearing 
testimony were not considered by the Board, an allegation 
that the Board did not consider a certain piece of evidence, 
by itself, is insufficient to properly plead CUE.  
See Gonzales v. West, 218 F.3d. 1378, 1381 (Fed. Cir. 2000).

In short, the moving party's representative's contentions 
amount to a disagreement as to how the evidence extant at the 
time of the March 1985 Board decision was weighed and 
evaluated.  Such a disagreement cannot constitute a valid 
claim of CUE.  See Fugo v. Brown, 6 Vet. App. 40, 44 ("to 
claim CUE on the basis that previous adjudicators had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE"); see also 38 C.F.R. § 
20.1403(d).

To the extent that the moving party and her representative 
present arguments based on evidence that was not of record at 
the time of the March 1985 Board decision (to include 
testimony from the moving party at the August 2008 hearing), 
such post-March 1985 evidence cannot be considered in 
determining whether there was CUE in the March 1985 Board 
decision.  As discussed above, a CUE claim is based on the 
evidence of record at the time of the prior decision.  See 38 
C.F.R. § 20.1403(b).

The Board does not necessarily dispute that the Board's 1985 
decision is not a model of legal and factual exposition, at 
least by current standards.  However, current standards are 
not applicable, and in any event this deficiency is not a 
basis for a finding of CUE.  With respect to the crucial 
matter of whether the Board failed to apply the proper 
statutory law or regulation, or applied it incorrectly, such 
is not shown in this case.  Based on the evidence of record 
at the time of the decision, the Board's decision was not 
undebatably erroneous.

In short, the moving party's contentions are that the Board 
failed to properly assess evidence which was favorable to the 
Veteran's claim, specifically his educational and employment 
history.  This amounts to asking the Board to reweigh the 
evidence which was then of record.  Manifestly, such 
contentions cannot amount to a successful CUE claim.  See 
Crippen, supra.

The Board also notes that the moving party's representative 
discussed the existence of a VA General Counsel opinion that 
the representative asserted was relevant to the CUE claim.  
See the hearing transcript, pages 14-15.  The moving party's 
representative has not submitted that VA General Counsel 
opinion, nor has the representative identified the opinion 
with any specificity for the Board to identify and consider 
it.

Finally, the Board has considered whether the more proper 
remedy in this case is denial or dismissal.  In this regard, 
the Board has considered the Court's holding in Simmons v. 
Principi, 17 Vet. App. 104 (2003), to the effect that if the 
claimant is only asserting disagreement with how VA evaluated 
the facts before it, the claim should be dismissed without 
prejudice because of the absence of legal merit or lack of 
entitlement under the law.  The Board believes, given the 
circumstances of this case, dismissal is more appropriate.  
As stated above, the primary focus of the moving party's 
argument was that the Board failed to properly assess the 
evidence.  Accordingly, such argument does not constitute a 
valid CUE claim, and thus warrants dismissal. 

ORDER

The motion to revise the Board's March 1985 decision on the 
basis of clear and unmistakable error is dismissed. 



                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



